I                                      FILED24 SEP '20 16:281.JSDC·CRP




                                UNITED STATES DISTRICT COURT                           UNDER SEAL
                                       DISTRICT OF OREGON

                                        PORTLAND DIVISION


    UNITED STATES OF AMERICA                               3:20-cr-      tJOI/L/c f-- ;;v1
                   v.                                      INDICTMENT

    ADRIAN RUBEN DE LOS RIOS.                              18 U.S.C. § 231(a)(3)

                   Defendant.



                                   THE GRAND JURY CHARGES:

                                               COUNT 1
                                            (Civil Disorder)
                                         (18 U.S.C. § 231(a)(3))

           On or about August 5, 2020, in the District of Oregon, during a civil disorder, defendant

    ADRIAN RUBEN DE LOS RIOS, knowingly committed a violent act for the intended purpose

    of obstructing, impeding and interfering with law enforcement officers who were lawfully

    engaged in the lawful performance of their official duties incident to and during the commission

    of a civil disorder, and that such civil disorder in any way or degree obstructed, delayed and



    Indictment                                                                                  Page 1
-
adversely affected commerce and the movement of any article or commodity in commerce;

       In violation of Title 18, United States Code, Section 231(a)(3).

Dated: September   ~ f,   2020.                     A TRUE BILL.




                                                    OFFICIATING FOREPERSON

Presented by:

BILLY J. WILLIAMS
United States Attorney




   OMAS S. RATCLIFFE, ILSB #6243708
Assistant United States Attorney




Indictment                                                                          Page2
